            Case 2:19-cv-12145-JTM-DMD Document 5 Filed 08/13/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


      DAN BUNKERING AMERICA INC.                            CIVIL ACTION

      VERSUS                                                NO. 19-12145

      GIS MARINE, LLC, ET AL.                               SECTION “R” (5)


            ORDER TRANSFERRING DUE TO RELATED PROCEEDING

             It has been brought to the Court's attention that the above captioned

      matter is related to Civil Action No. 19-11741, Dan Bunkering America Inc.

      v. Epic Diving & Marine Services, LLC, et al., previously allotted to Section

      “H”(3) of this Court.

             Accordingly,

             IT IS ORDERED that this matter is hereby transferred to Section

      “H”(3) for further proceedings.

              New Orleans, Louisiana, this 13th day of August, 2019.

June 11,
August 13,2018
           2019

                   ________________________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE
